Citation Nr: 0839431	
Decision Date: 11/17/08    Archive Date: 11/25/08

DOCKET NO.  07-24 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served in the Army National Guard from October 
1986 to October 2006.  His service personnel records document 
periods of active duty from December 1990 to May 1991, and 
from December 2003 to March 2005.  He also had periods of 
active duty for training (ACDUTRA) from May 1987 to September 
1987, and from September 2001 to February 2002, as well as 
numerous periods of inactive duty training (INACDUTRA).  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a January 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Fargo, North 
Dakota, which denied service connection for degenerative 
changes, L5-S1.  

A hearing at the RO was held in June 2008 before Kathleen K. 
Gallagher, a Veterans Law Judge who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7107(c) (West 2002) and who is rendering the determination in 
this case.  Following the hearing, the veteran submitted 
additional evidence, along with a written waiver of initial 
RO review of this evidence.  See 38 C.F.R. § 20.1304 (2008).

As set forth in more detail below, a remand of this matter is 
required.  The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.


REMAND

The veteran seeks service connection for a low back 
disability.  He contends that his current low back disability 
is causally related to or aggravated by gait disturbances 
caused by his service-connected right ankle disability, 
residuals of a fracture of the right distal fibula.  In the 
alternative, he contends that his current low back disability 
was incurred in service as a result of vigorous training, 
such as carrying 80-pound rucksacks while performing field 
maneuvers and other intensive physical training.  

With respect to the veteran's first theory of entitlement, 
under 38 C.F.R. § 3.310, secondary service connection may be 
established where the evidence shows that a chronic 
disability has been caused or aggravated by an already 
service-connected disability.  Establishing service 
connection on a secondary basis requires evidence sufficient 
to show:  (1) that a current disability exists and (2) that 
the current disability was either (a) proximately caused by 
or (b) proximately aggravated by a service-connected 
disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (en banc).  

With respect to the veteran's claim of service connection on 
a direct basis, applicable criteria provide that service 
connection may be established for disability resulting from 
personal injury suffered or disease contracted in line of 
duty in the "active military, naval, or air service."  38 
U.S.C.A. §§ 1110, 1131.  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

The term "active military, naval, or air service" includes 
"active duty, any period of active duty for training during 
which the individual concerned was disabled from a disease or 
injury incurred or aggravated in the line of duty, and any 
period of inactive duty for training during which the 
individual concerned was disabled from an injury incurred or 
aggravated in line of duty."  38 U.S.C.A. § 101(24).

Based on the evidence of record, the Board finds that a VA 
medical examination is necessary to clarify the nature and 
etiology of the veteran's current low back disability.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Additionally, a review of the record indicates that the 
notification requirements of the Veterans Claims Assistance 
Act of 2000 (VCAA) have not yet been met.  Although the RO 
provided a letter to the veteran in November 2006 for purpose 
of satisfying the requirements of the VCAA, the Court has 
since issued a decision imposing additional notification 
requirements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006) (holding that the notice requirements of 38 
U.S.C.A. § 5103(a) apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award).  Because the RO has not yet 
issued a letter complying with these additional requirements, 
this should be accomplished on remand.

Accordingly, the case is REMANDED for the following actions:

1.  The veteran and his representative 
should be provided with appropriate 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), which includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date, as outlined by 
the Court in Dingess/Hartman.

2.  The veteran should be afforded a VA 
orthopedic examination for the purposes 
of determining the nature and etiology of 
his current low back disability.  The 
claims folder should be provided to the 
examiner for review in connection with 
the examination.  After examining the 
veteran and reviewing the claims folder, 
the examiner should provide an opinion, 
with supporting rationale, as to the 
following:

(a) Is at least as likely as not that the 
veteran's current low back disability is 
causally related to or aggravated by his 
service-connected residuals of a fracture 
of the right distal fibula; and/or

(b) Is at least as likely as not that the 
veteran's current low back disability is 
causally related to any period of active 
service, or otherwise originated as a 
result of vigorous physical training 
during any of the veteran's periods of 
active duty for training or inactive duty 
training.  

If an opinion on this matter cannot be 
rendered with resorting to speculation, 
the examiner should so state.  The 
examiner is advised that the term "at 
least as likely as not" does not mean 
within the realm of medical possibility, 
but rather that the medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of a certain conclusion as 
it is to find against it.

3.  After the above development has been 
completed, the RO should review all the 
evidence of record in readjudicating the 
veteran's claim.  If the claim remains 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case and an 
opportunity to respond.

The case should then be returned to the Board, if in order.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




